MEMORANDUM***
The state court of appeals did not “appl[y] harmless-error review in an ‘objectively unreasonable’ manner.” Inthavong v. Lamarque, 420 F.3d 1055, 1058-59 (9th Cir.2005) (quoting Mitchell v. Esparza, 540 U.S. 12, 17, 18, 124 S.Ct. 7, 157 L.Ed.2d 263 (2003)). We must, therefore, defer to its determination that the jury instruction error plaintiff identifies was harmless. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.